Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20        PageID.130     Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARYURIS ROSALES,

      Plaintiff,                                     Case No. 19-cv-13365
                                                     Hon. Matthew F. Leitman
v.


WES FINANCIAL AUTO GROUP, INC.,

     Defendant.
__________________________________________________________________/
            OPINION AND ORDER GRANTING DEFENDANT’S
              SECOND MOTION TO DISMISS (ECF No. 13)

      In this action, Plaintiff Maryuris Rosales alleges that Defendant Wes Financial

Auto Group, Inc. (“Wes Financial”) made a number of misrepresentations when it

sold her a used vehicle. Wes Financial has moved to dismiss Rosales’ claims for

lack of subject matter jurisdiction and for failure to state a claim. (See Sec. Mot. to

Dismiss, ECF No. 13.) For the reasons explained below, the motion to dismiss for

lack of subject matter jurisdiction is GRANTED, and this action is DISMISSED

WITHOUT PREJUDICE.




                                          1
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20       PageID.131     Page 2 of 15




                                         I

                                         A

      According to Rosales, on October 2, 2018, she purchased a used BMW from

Wes Financial for $24,900. (See Compl. ¶ 8, ECF No. 1-1, PageID.4.) Rosales says

that around the time of her purchase, Wes Financial made a number of

misrepresentations concerning the quality of the vehicle she purchased.

      Rosales initially filed this action on November 14, 2019. (See Compl., ECF

No. 1.) Her original Complaint asserted three state-law claims against Wes Financial

arising from her purchase: a claim for violation of the Michigan Consumer

Protection Act (the “MCPA”); a common-law intentional misrepresentation claim;

and a common-law claim for innocent/negligent misrepresentation. (See Compl.,

ECF No. 1-1, ¶¶ 5–17, PageID.4–6.)

      Rosales invoked this Court’s diversity jurisdiction. (See id. ¶ 3, PageID.4.)

She alleged that she is a citizen of Ohio and that Wes Financial is a citizen of

Michigan. (See id. ¶¶ 1–2, PageID.3–4.) With respect to the amount in controversy,

Rosales claimed that her pecuniary damages from Wes Financial’s alleged

misrepresentations “exceed[ed] $24,900.00,” and she also sought to recover an

“amount exceeding $75,000.00 in punitive damages.” (Id. at 4, PageID.6.)

      Wes Financial responded on December 13, 2019, by filing a motion to dismiss

for failure to state a claim under Rule 12(b)(6). (See First Mot. to Dismiss, ECF No.

                                         2
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20        PageID.132      Page 3 of 15




4.) Wes Financial argued in part that Rosales’ initial Complaint “neither link[ed] up

her earlier factual assertions with the elements of her claim, nor identifie[d] in what

way any purported act or practice supposedly violate[d] a particular statute.” (Id.,

PageID.33.)

      The Court reviewed Rosales’ original Complaint and had serious concerns

about whether it satisfied the amount-in-controversy requirement for diversity

jurisdiction. The Court’s concerns arose from the fact that punitive damages are not

allowed under Michigan law and from the lack of any allegations in the initial

Complaint explaining how Rosales’ pecuniary damages could possibly exceed

$24,900 (the purchase price of the vehicle).

      The Court convened an on-the-record telephonic status conference on January

16, 2020, and explained its concerns about subject matter jurisdiction to counsel for

both parties. During the conference, the Court offered Rosales an opportunity to

replead her claims in a manner that satisfied the amount-in-controversy requirement

for diversity jurisdiction. Following that telephonic status conference, the Court

entered an order that granted Rosales leave to amend in order to allege an amount in

controversy that exceeded $75,000:

              Plaintiff shall file a First Amended Complaint by not later
              than February 7, 2020. In the amended pleading, Plaintiff
              shall itemize her claimed damages and shall specifically
              plead a plausible theory of damages that, if proven, would
              entitle her to recover more than $75,000.

                                          3
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20       PageID.133     Page 4 of 15




(Order on Status Conf., ECF No. 10, PageID.65; emphasis added.) The Court also

terminated as moot Wes Financial’s initial motion to dismiss. (See id.)

                                          B

      Rosales filed her Amended Complaint on February 3, 2020. (See Am. Compl.,

ECF No. 12.) Rosales’ Amended Complaint asserts the same three state-law claims

against Wes Financial that she asserted in her initial Complaint. (See id. ¶¶ 5–21,

PageID.69–73.) And the Amended Complaint again invokes the Court’s diversity

jurisdiction. (See id. ¶ 3, PageID.69.)

      With respect to the amount in controversy, Rosales again claims that she

suffered “an amount exceeding $24,900.00” in pecuniary damages. (See id. at 6,

PageID.73.) But she does not allege any facts concerning how her pecuniary

damages could exceed the $24,900 purchase price for the vehicle. And she has

replaced her original request for punitive damages with a demand for an “amount

exceeding $75,000.00” in exemplary damages. (See id.) The body of the Amended

Complaint contains only a single reference to exemplary damages: in Rosales’ claim

for intentional and/or reckless misrepresentation, she states that “exemplary

damages are allowed to be awarded [under Michigan law] for the alleged claim of

fraud and misrepresentation without any statutory limit placed on the amount of the

exemplary damages award.” (Id. ¶ 17, PageID.72.)




                                          4
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20          PageID.134    Page 5 of 15




      The vast majority of the allegations in the Amended Complaint do not plead

facts, but, instead, quote statutory language, describe decisions issued by state and/or

federal courts, and/or list the elements of the common-law claims that Rosales

asserts. (See, e.g., id. ¶¶ 11–18, PageID.71–73; reciting the elements of common-

law fraud and describing state and federal rulings.) Indeed, the only substantive

factual allegations contained in the Amended Complaint are the following:

       “Defendant, through its authorized representatives, made material
          misrepresentations concerning the quality of the subject vehicle, leading
          Plaintiff to believe she was purchasing an excellent vehicle, that would
          provide her years of quality service and the purchase price for this vehicle
          accurately reflected the true value of the vehicle.” (Id. ¶ 9, PageID.70.)
       “Defendant’s authorized representatives expressly stated that the engine in
          the subject vehicle was of high quality, that the engine would provide
          excellent service to Plaintiff and that Plaintiff could rely upon Defendant’s
          authorized representatives’ statements concerning the quality of the
          vehicle.” (Id.)
       “Plaintiff reasonably relied upon Defendant’s authorized representatives
          representations regarding the quality of the subject vehicle. Specifically
          Defendant, through its authorized representatives, violated MCL 445.903
          by . . . (a) Representing the subject vehicle has benefits, characteristics, or
          benefits that it did not have at the time of the sale[;] (b) Representing the
          subject vehicle was a particular standard, quality or grade which was
          false[;] (c) Failing to reveal a material fact regarding the quality of the
          subject vehicle, the omission which tends to mislead or deceive Plaintiff
          and which fact could not reasonably be known [to] Plaintiff: (d) Charging
                                         5
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20         PageID.135     Page 6 of 15




         Plaintiff a price for the subject vehicle that is grossly in excess of the price
         at which similar property or services are sold.” (Id. ¶ 10, PageID.70–71.)
       “Defendant, through its sales representative, intentionally mislead Plaintiff
         that the subject vehicle she was purchasing was of excellent value and she
         would enjoy years of quality driving of this vehicle.” (Id. ¶ 12, PageID.71.)

      Notably, the Amended Complaint does not contain a single factual allegation

concerning the actual condition of her vehicle. Nor does it say a word about how

the vehicle actually performs, about whether Rosales has had to pay for repairs to

the vehicle, and/or about any particular problems that Rosales has had with the

vehicle. In short, Rosales does not make any factual allegations about how the actual

value of her vehicle compares to the purchase price.

                                          C

      Wes Financial filed a second motion to dismiss on February 7, 2020. (See Sec.

Mot. to Dismiss, ECF No. 13.) Wes Financial first argues that the Court lacks

subject matter jurisdiction because the amount in controversy does not exceed

$75,000. (Id., PageID.101–106.) Wes Financial then argues that Rosales has not

pleaded her fraud claims with particularity as required by Federal Rule of Civil

Procedure 9(b) and has otherwise failed to plead viable misrepresentation claims.

(See id., PageID.95–101.)

      Pursuant to Local Rule 7.1(f)(2), the Court concludes that Wes Financial’s

motion may be resolved without oral argument.

                                           6
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20        PageID.136      Page 7 of 15




                                         II

                                         A

      “[F]ederal courts are courts of limited jurisdiction.” Home Depot U. S. A.,

Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019) (quoting Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994)). As the Supreme Court has explained:

            Article III, § 2, of the Constitution delineates “[t]he
            character of the controversies over which federal judicial
            authority may extend.” Insurance Corp. of Ireland v.
            Compagnie des Bauxites de Guinee, 456 U. S. 694, 701,
            102 S.Ct. 2099, 72 L.Ed.2d 492 (1982). And lower
            federal-court jurisdiction “is further limited to those
            subjects encompassed within a statutory grant of
            jurisdiction.” Ibid. Accordingly, “the district courts may
            not exercise jurisdiction absent a statutory basis.” Exxon
            Mobil Corp. v. Allapattah Services, Inc., 545 U. S. 546,
            552, 125 S.Ct. 2611, 162 L.Ed.2d 502 (2005).

            In 28 U.S.C. §§ 1331 and 1332(a), Congress granted
            federal courts jurisdiction over two general types of cases:
            cases that “aris[e] under” federal law, § 1331, and cases in
            which the amount in controversy exceeds $ 75,000 and
            there is diversity of citizenship among the parties, §
            1332(a). These jurisdictional grants are known as “federal-
            question jurisdiction”      and     “diversity jurisdiction,”
            respectively. Each serves a distinct purpose: Federal-
            question jurisdiction affords parties a federal forum in
            which “to vindicate federal rights,” whereas diversity
            jurisdiction provides “a neutral forum” for parties from
            different States. Exxon Mobil Corp., supra, at 552, 125
            S.Ct. 2611.

Id.




                                         7
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20        PageID.137    Page 8 of 15




      In every case, “the party invoking federal jurisdiction has the burden to prove

that jurisdiction.” Glob. Tech., Inc. v. Yubei (XinXiang) Power Steering Sys. Co.,

807 F.3d 806, 810 (6th Cir. 2015). As noted above, Rosales invokes this Court’s

diversity jurisdiction. Thus, she has the burden of proving (1) complete diversity of

citizenship between the parties and (2) that the amount in controversy exceeds

$75,000.

                                              B

      Wes Financial challenges Rosales’ invocation of subject matter jurisdiction

under Rule 12(b)(1) of the Federal Rules of Civil Procedure. There are two types of

attacks on subject matter jurisdiction under Rule 12(b)(1): facial attacks and factual

attacks. The Sixth Circuit has described the differences between these two attacks

– and the different standards that courts employ when reviewing them – as follows:

             A facial attack on the subject matter jurisdiction alleged
             by the complaint merely questions the sufficiency of the
             pleading. In reviewing such a facial attack, a trial court
             takes the allegations in the complaint as true, which is a
             similar safeguard employed under 12(b)(6) motions to
             dismiss. On the other hand, when a court reviews a
             complaint under a factual attack . . . no presumptive
             truthfulness applies to the factual allegations.

Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990)

(emphasis in original).

      Here, Wes Financial brings a facial attack on the Court’s subject matter

jurisdiction. It contends that Rosales fails to sufficiently plead facts showing that
                                          8
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20        PageID.138    Page 9 of 15




the amount in controversy exceeds $75,000.         Accordingly, in reviewing Wes

Financial’s motion, the Court “takes the allegations in [Rosales’] complaint as true.”

Id.

                                         III

      The allegations in Rosales’ Amended Complaint fall far short of establishing

that the amount in controversy exceeds $75,000. The Court therefore lacks diversity

jurisdiction over this action.

      Rosales’ Amended Complaint seeks two categories of damages: pecuniary

damages and exemplary damages. These two damages claims, taken together, do

not exceed $75,000.

      The Court begins with Rosales’ claim for pecuniary damages. Rosales

appears to be claiming that she suffered a financial loss by paying $24,900 for a

vehicle that was worth less than that amount. But the only factual allegation in the

Amended Complaint relating to economic damages is the contention that Rosales

paid $24,900 for her vehicle. (See Am. Compl. ¶ 8, ECF No. 12, PageID.70.) As

noted above, Rosales does not make any factual allegations regarding the actual

value of the vehicle. Thus, her allegations do not demonstrate that she is entitled to

any damages for the difference between the actual value of the vehicle and her

purchase price. Nor has Rosales alleged that she suffered any economic damages




                                          9
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20      PageID.139    Page 10 of 15




 by paying for repairs performed on, or parts added to, the vehicle. Her allegations

 simply do not demonstrate that she has suffered any pecuniary damages.

       But even if the Court were to assume that Rosales’ vehicle was worth nothing

 – and that she thus suffered $24,900 in pecuniary damages by paying that amount

 for a worthless car – the amount in controversy here would still fall well below

 $75,000. That is because Rosales is plainly not entitled to the only other damages

 she seeks: exemplary damages.

       Exemplary damages may be counted toward the amount in controversy “[i]f

 relevant state law permits” such “damages on the facts alleged.” Mullins v. Harry’s

 Mobile Homes, Inc., 861 F. Supp. 22, 24 (S.D.W. Va. 1994) (emphasis added). But

 exemplary damages are not available under Michigan law based on the facts alleged

 by Rosales.

       Under Michigan law, an “award of exemplary damages is considered proper

 if it compensates a plaintiff for the humiliation, sense of outrage, and indignity

 resulting from injuries maliciously, wilfully [sic] and wantonly inflicted by the

 defendant.” See Broadnax-Hill v. Hosington, 625 F. App’x 268, 271 (6th Cir. 2015)

 (quoting Kewin v. Mass Mut. Life Ins. Co., 295 N.W.2d 50, 55 (Mich. 1980))

 (quotation marks omitted). Moreover, “[t]he purpose of exemplary damages in

 Michigan has not been to punish the defendant, but to render the plaintiff whole,”

 and thus “[w]hen compensatory damages can make the injured party whole,” the

                                         10
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20       PageID.140    Page 11 of 15




 Supreme Court of Michigan “has denied exemplary damages.” Hayes-Albion v.

 Kuberski, 364 N.W.2d 609, 617 (Mich. 1984).

       Rosales’ Amended Complaint does not plead a single fact that, if proven,

 would entitle her to an award of exemplary damages under Michigan law. She fails

 to allege that she suffered “humiliation, sense of outrage, and indignity” due to Wes

 Financial’s alleged misrepresentations. Broadnax-Hill, 625 F. App’x at 271. She

 fails to allege that Wes Financial acted maliciously, willfully, or wantonly in

 inflicting her injuries. See id. And she fails to allege that she could not be made

 whole by compensatory damages. See Hayes-Albion, 365 N.W.2d at 617. Because

 Rosales has not made any factual allegations that, if proven, would entitle her to

 exemplary damages, her claim for such damages cannot be considered toward the

 $75,000 amount-in-controversy requirement.

       The United States District Court for the Western District of Michigan reached

 the same conclusion Krieger v. Gast, 197 F.R.D. 310, 318 (W.D. Mich. 2000). In

 Krieger, the plaintiffs sought exemplary damages, but, like Rosales, they failed to

 make allegations that, if proven, would have entitled them to such an award. The

 court held that the claimed exemplary damages could not count toward the amount-

 in-controversy requirement:

              Under the set of facts alleged by Krieger, this Court is
              unable to ascertain any basis for an award of exemplary
              damages because Krieger and the other class members
              would be made whole by an award of compensatory
                                          11
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20         PageID.141       Page 12 of 15




              damages . . . . In addition, Krieger has not even alleged
              that his feelings were hurt by a malicious, wilful [sic], and
              wanton act of Defendants that would give rise to a claim
              for such damages. Therefore, there is no basis for
              including the claimed $20 million in exemplary damages
              towards the jurisdictional amount.

 Id. (citation omitted); see also Stephens v. Melson, 426 F. Supp. 1022, 1024 (D. Del.

 1977) (“Simply to assert bad faith on the part of defendants and demanding

 exemplary damages without any factual basis is insufficient to establish the

 jurisdictional amount.”).1 Krieger confirms that Rosales’ claim for exemplary

 damages should not be considered in assessing the amount in controversy.

       Rosales counters with only a single argument. She insists that she is “allowed

 to pursue exemplary damages against the defendant for its alleged fraudulent

 misrepresentations concerning the subject vehicle.” (Resp., ECF No. 14,

 PageID.117.) But the fact that Michigan law may allow claims for exemplary

 damages is beside the point. The point is that while exemplary damages may be

 available under Michigan law, they are not available to Rosales because she has




 1
   Courts have similarly dismissed actions for lack of subject matter jurisdiction
 where the plaintiffs failed to plead facts that, if proven, would entitle them to
 punitive damages. See, e.g., Jenkins v. C3 Racing, Inc., No. 17-cv-141, 2018 WL
 318464, at *6 (D. Vt. Jan. 5, 2018); Pinnacle Info. Sys. v. W. Clearing Corp., No.
 11-cv-5092, 2011 WL 3586433, at *2 (S.D.N.Y. Aug. 4, 2011); Nicholson v. Marine
 Corps W. Fed. Credit Union, 953 F. Supp. 1012, 1018–19 (N.D. Ill. 1997); Carroll
 v. Merriwether, 921 F. Supp. 828, 830 (D.D.C. 1996).
                                         12
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20       PageID.142   Page 13 of 15




 failed to plead even a single fact that, if proven, would support an award of such

 damages.

       For all of these reasons, the allegations in Rosales’ Amended Complaint fail

 to establish that the amount in controversy exceeds $75,000. The Court therefore

 lacks diversity jurisdiction over this action.

                                            IV

       Rosales has not filed a motion for leave to file a Second Amended Complaint,

 and she did not request leave to amend in her response to Wes Financial’s motion to

 dismiss the Amended Complaint. But even if Rosales had properly moved for leave

 to amend, the Court would have declined to allow Rosales to amend for a second

 time. While leave to amend should be “freely give[n] when justice so requires,”

 Fed. R. Civ. Proc. 15(a)(2) (emphasis added), justice does not require that Rosales

 be permitted to file a Second Amended Complaint.

       Rosales has already been given a full and fair opportunity to address and cure

 her failure to plead facts sufficient to establish the Court’s subject matter

 jurisdiction. During the telephonic status conference described above, the Court

 highlighted the lack of sufficient jurisdictional allegations in Rosales’ initial

 Complaint. The Court then gave Rosales a chance to cure this deficiency by pleading

 factual allegations showing that the amount in controversy exceeded $75,000. (See




                                            13
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20         PageID.143    Page 14 of 15




 Order on Status Conf., ECF No. 10, PageID.65.) Rosales, however, failed to take

 advantage of this opportunity.

       Under these circumstances, leave to amend yet again – to correct deficiencies

 that were plainly highlighted for Rosales prior to her last amendment – is properly

 denied.   Justice would not be served by granting Rosales another “do over.”

 Moreover, Rosales is not “entitled to an advisory opinion from the Court informing

 [her] of the deficiencies of [her] complaint and then [yet another] opportunity to cure

 those deficiencies.” Begala v. PNC Bank, Ohio, Nat’l Ass’n, 214 F.3d 776, 784 (6th

 Cir. 2000) (quoting and affirming district court order denying leave to amend

 complaint).

       In one of this Court’s prior cases, Wysong Corp. v. APN, Inc., 266 F. Supp.

 3d 1058 (E.D. Mich. 2017), the Sixth Circuit confirmed that denying leave to amend

 under the circumstances similar to those presented here is a proper exercise of

 discretion under Rule 15. In Wysong, the defendants moved to dismiss the plaintiff’s

 complaint, and, as in this case, the Court gave the plaintiff an opportunity to amend

 to correct the pleading deficiencies identified in the motion. The plaintiff filed an

 amended complaint, but it did not take advantage of the opportunity to cure a key

 defect that the defendants had identified in the motion to dismiss. This Court held

 that the defect was fatal to plaintiff’s claims, and the Court denied leave to amend a

 second time because the plaintiff had failed to cure the defect when directly given

                                           14
Case 4:19-cv-13365-MFL-APP ECF No. 16 filed 04/21/20         PageID.144     Page 15 of 15




 the opportunity to do so. On appeal, the Sixth Circuit held that this Court’s “reasons

 were sufficient to justify denial of leave to amend,” and that court affirmed the denial

 of leave to amend. Wysong Corp. v. APN, Inc., 889 F.3d 267, 273 (6th Cir. 2018).

 As in Wysong, even though Rule 15 embodies a liberal policy in favor of permitting

 amendments, see, e,g., Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 552 (6th

 Cir. 2008), the Court declines to grant Rosales leave to file a Second Amended

 Complaint.

                                            V

       Accordingly, for the reasons explained above, IT IS HEREBY ORDERED

 that Wes Financial’s Second Motion to Dismiss (ECF No. 13) is GRANTED, and

 Rosales’ Amended Complaint (ECF No. 12) is DISMISSED WITHOUT

 PREJUDICE for lack of subject matter jurisdiction. Rosales may re-file this action

 in a state court – where it has belonged since its inception.

       IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE
 Dated: April 21, 2020

        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on April 21, 2020, by electronic means and/or
 ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764
                                           15
